Title: To George Washington from Elias Dayton, 20 January 1783
From: Dayton, Elias
To: Washington, George


                        
                            Sir
                            Chatham Jany 20th 1783
                        
                        Your Excellencys letter of the 15th came safe to hand I consider myself honored by your Excellency’s
                            congratulation on my late promotion & am highly indebted for the part your Excellency was pleased to take on that
                            occasion. A little time, will be requisite for some necessary preparations which shall not detain me longer then this week,
                            when I shall repair to camp without loss of time. Capt. Schaak is still at bottle hill, where he has contracted debts to a
                            considerable amount. he pretends he expects money from New York to discharge them, but he dose not appear to be very
                            anxious about going into New York, owing I beleive principally to a female connexion he is said to have lately made. I
                            have the honor to be yr Excellencys most Hbl. servant
                        
                            Elias Dayton
                        
                    